Citation Nr: 0602421	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to total disability based upon individual 
unemployability

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965 and March 1966 to February 1973.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a rating decision in April 2002 by 
the Atlanta, Georgia Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for entitlement to individual 
unemployability, continued his evaluation for anxiety 
reaction at 10 percent disabling and increased his evaluation 
for bilateral pes planus to 30 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
("VCAA"), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and its implementing regulations, codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159 and 3.326 (2005), are 
applicable to the appellant's claims here on appeal.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2005).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Having carefully examined the record, the Board finds that a 
remand of this matter is necessary in order to enable VA to 
comply with the provisions of the VCAA and other applicable 
law pertaining to the duty to assist the veteran.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

The veteran filed his claim for increased evaluations and 
total disability based upon individual unemployability in 
April 2001.  A rating decision was issued in April 2002 and 
the veteran filed a Notice of Disagreement ("NOD") in 
November 2002.  A Statement of the Case ("SOC") was issued 
in March 2004.  The veteran immediately filed a Form 9 appeal 
to the Board in March 2004.  In August 2004, the veteran's 
representative submitted evidence of a November 2003 Social 
Security disability decision granting the veteran benefits 
based on his mental impairment and requested VA obtain the 
veteran's complete Social Security Disability file.

In September 2004, the RO contacted the Social Security 
Administration ("SSA") to obtain the veteran's records.  No 
response was received.  By letter in September 2004, the RO 
also notified the veteran and his representative that it 
could not certify the veteran's appeal to the Board until it 
had received the SSA records.  In December 2004, the RO 
submitted a second request to the SSA for the veteran's 
record; however, again, no response was received.  

In June 2005, the record indicates that the RO contacted the 
veteran by telephone to inquire about his Social Security 
records.  The record reflects that veteran stated that his 
SSA benefits had been denied but were under appeal.  The RO 
subsequently certified the veteran's appeal to the Board in 
July 2005.  However, the veteran's SSA records are not 
presently associated with the claims file.  Therefore, this 
case is remanded for purposes of obtaining the veteran's SSA 
records.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Social Security Administration 
disability file.  If after attempting 
to obtain the RO is unable to secure 
same, the facility should provide a 
negative response if records are not 
available and under the VCAA, the RO 
must document whether further efforts 
to obtain these records would be 
futile.

2.  After receiving the SSA disability 
file, the RO should readjudicate the 
veteran's claims.  If any benefit 
sought on appeal is not resolved to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 
(West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran and his 
representative should be afforded an 
appropriate opportunity for response 
before the claims file is returned to 
the Board for further appellate 
consideration.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, however, the veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2005), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


